Detailed Office Action
	The communication dated 7/5/2022 has been entered and fully considered.
	Claims 1-13 and 15-21 are pending with claims 10-13, 20, and 21 withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “injecting solvent into the rotor-stator mixer” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The drawings instead shows only the second option of claim 1 “into a volume segment upstream of the rotor-stator mixer”.  Applicant should add an additional drawing showing the solvent line going directly into the mixer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the applicant claims that the diluting solvent is added into a volume segment upstream of the rotor-stator mixer (claim 1 iii) which means the dilution of the MFC occurs in the pipe [see figure 3].  However, this option conflicts with the language of (claim 1 ii) which states that the dilution occurs in the rotor-stator mixer.  The dilution has already occurred upstream of the rotor-stator mixer.  The mixer simply mixes the MFC and dilution liquid well.  
In claim 8, the applicant claims “nanometer range” and “micrometer range”, however, it is not clear what the bounds for those ranges is.
Regarding claim 6, the phrase "for particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 19, the applicant claims the MFC is not physically modified.  This limitation is not clear as the applicant claims multiple physical modifications i.e. an increase in viscosity (claim 6) and an increase water retention (claim 7).  This suggests that there are physical changes therein (even if it is simply less physical agglomeration of MFC).  As such the scope of the claim is not clear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over How to characterize microfibrillated cellulose reliably by KARPPINEN, hereinafter KARPPINEN, in view of U.S. 4,020,994 CUMPSTON, hereinafter CUMPSTON, as evidenced by New: Product Video: Powerful, precise, targeted energy input for all types of samples – the new IKA dispersion systems by IKA, hereinafter IKA.
As for claims 1, 2, 8, 9, 16, and 17, KARPPINEN discloses diluting microfibrillated cellulose from 12% consistency to 2% consistency which falls within the claimed range [Table 1].  KARPINNEN discloses MFC fiber suspension in water [pg.7 1st line].  KARPPINEN discloses using an ultra-turrax mixer [Table 1] which is a bench scale rotor-stator mixer as evidenced by IKA.
KARPPINEN discloses a batch bench scale treatment wherein the liquid is apparently added and then mixing occurs.  The claims require liquid to be added while the mixing occurs.
CUMPSTON discloses a rotor-stator device that can be used as a refiner, mixer, or reactor [abstract].  CUMPSTON discloses that the device is continuously fed [col. 3 lines 38-40].  CUMPSTON discloses that the liquid input (31) goes directly into the mixing unit [Figure 9]
At the time of the invention it would be obvious to substitute the batch bench scale mixer of KARPPINEN for the continuous larger scale mixing of CUMPSTON.  The person of ordinary skill in the art would expect success as KARPINENN and CUMPSTON are both rotor-stator mixers, it is prima facie obvious to make a process continuous and to change an order of addition [MPEP 2144.04 (V) (E) and 2144.04 (IV)(C)] and CUMPSTON discloses that the device is known to work on pulp fibers [col. 1 lines 9-12] and can be controlled to work for various materials/purposes.
As for claim 3, neither CUMPSTON nor KARPPINEN discloses the specific amount of mixing energy to be used.  However, the amount of mixing energy applied is a result effective variable.  The amount of mixing energy applied effects the degrees of mixing and the desired results [Figure 1, col. 2 lines 15-25].  KARPINNEN also discloses that mixing time affects viscosity [pg. 3].  Longer mixing times equate to higher energy applied at constant power.  At the time of the invention it would be obvious to optimize the amount of energy applied to the MFC during mixing through routine optimization.  The person of ordinary skill in the art would look to apply enough power to obtain the desired mixing while not add excess energy as this would be a waste.
As for claim 4, KARPINENN and CUMPSTON fail to explicitly disclose the desired mixing time.  KARPINNEN discloses that mixing time affects viscosity [pg. 3] and therefore is a result effective variable.  At the time of the invention it would be obvious to optimize mixing time through routine experimentation to obtain the desired degree of mixing and viscosity.  Further, the person of ordinary skill in the art would look to lower mixing times as possible as this increases the throughput of a given continuous mixer.
As for claim 5 and 18, KARPINENN and CUMPSTON fail to explicitly disclose the tip speed.  Tip speed is dependent on the rpm of the roro and the diameter.  The RPM is a result effective variable that should be controlled to keep the material from lodging between rotor bars.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the RPM (and therefore tip speed) through routine optimization.  The person of ordinary skill in the art would expect higher rpm to increase mixing and fluidization of the MFC.
As for claims 6, 7, and 19, KARPINENN and CUMPSTON combined mix MFC from 12% to 2% consistency in substantially the same way as claimed using substantially the same mixer type.  Therefore, it would be expected that substantially the same increase in viscosity and water retention would occur.  Further it would be expected to have similar amounts of physical modifications.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KARPINENN and CUMPSTON as applied to claim 1 above, and further in view of Microfibrillated cellulose: Energy-efficient preparation techniques and key properties by ANKERFORS, hereinafter ANKERFORS.
As for claim 15, KARPINENN fails to disclose how the MFC is made.  ANKERFORS discloses first a pretreatment with enzymes and refiners filed by a micofluidizer to form the MFC [pg. 17].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known treatment of ANKERFORS to pulp to produce the MFC of KARPINENN.  The person of ordinary skill in the art would be motivated to perform this treatment as it does not cause clogging according to ANKERFORS [pg. 18]

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748